In an action to impress a trust on real property, judgment dismissing the complaint reversed on the law and action remitted to the court at Special Term for a proper decision, pursuant to section 440 of the Civil Practice Act. The conclusion of the trial court that it was of opinion that the plaintiff had not made out a case is insufficient to enable us to determine what facts the trial court deemed essential or the allegations of the complaint as to which the trial court concluded the plaintiff had not sustained the burden of proof. (Mario v. De Oteris, 275 App. Div. 790; Hartman v. Hartman, 279 App. Div. 606.) Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.